Citation Nr: 0700200	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1956 to April 1959 and from June 1959 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire which, in part, granted the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine and assigned a 10 
percent disability rating.  The veteran subsequently moved to 
Illinois; the Chicago RO now has original jurisdiction over 
the veteran's claims folder.

This issue was remanded by the Board in May 2005 for further 
evidentiary and procedural development.  This was 
accomplished, and in April 2006 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
which increased the veteran's service-connected degenerative 
arthritis of the lumbar spine to 40 percent disabling.  The 
veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

This appeal is REMANDED to the RO via the AMC.  

Hearing request

The veteran was originally scheduled to testify at a personal 
hearing, held by means of video teleconferencing, in 
September 2003 at the Chicago RO.  In an August 2003 
statement, the veteran's representative submitted a written 
request that the hearing be postponed.  That request was 
granted in September 2003.  The RO sent the veteran a letter 
in November 2004 detailing the date and time of his 
rescheduled hearing.  The veteran failed to appear at the 
December 6, 2004 hearing.  

The veteran's representative submitted a statement that was 
received by the Chicago RO on December 30, 2004 and faxed to 
the Board on January 5, 2005, asking that the veteran's 
videoconference hearing be rescheduled and held at the 
St. Louis RO.  However, in March 2005 the veteran submitted a 
statement asking that "all videoconferences concerning my 
appeal be cancelled."  The veteran's hearing request is 
therefore withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

Issue not on appeal

In May 2005, the Board denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006).  


REMAND

The veteran submitted a statement in May 2006 indicating that 
records from the VA outpatient clinic in Effingham, Illinois 
and private physician B.A. are available that are relevant to 
the current claim.  

The contents of the veteran's VA claims folder includes 
records from the VA Medical Center in Indianapolis, Indiana 
dated through March 2004 and records from Dr. B.A. dated 
through August 2005.  No recent records from the VA 
outpatient facility in Effingham, Illinois are of record.  It 
is possible that there are other records generated by the 
VAMC in Indianapolis, the Effingham VA facility and the 
veteran's private physician.  Any such records must be 
obtained prior to a promulgation of a decision on this claim.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board regrets having to remand this claim a second time; 
however, the veteran himself has indicated that records from 
a VA facility and a private physician are available that 
could potentially affect the outcome of the issue on appeal.  
It is imperative that these records, if existing, are 
associated with the claims folder, particularly the veteran's 
VA treatment records.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain all records 
from the VAMC in Indianapolis, 
Indiana and the VA outpatient 
clinic in Effingham, Illinois dated 
after March 2004, along with all 
records from Dr. B.A. dated after 
August 2005.  All efforts to obtain 
such records should be documented 
in the claims folder.  Any records 
so obtained should be associated 
with the veteran's VA claims 
folder.

2.  If additional pertinent 
evidence is obtained, and after 
taking any additional action it 
deems to be necessary, VBA should 
readjudicate the veteran's claim of 
entitlement to an increased 
disability rating for service-
connected degenerative arthritis of 
the lumbar spine.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  

3.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


